 In the Matter Of INTERNATIONAL FREIGHTING CORP., et al. (NEWENGLAND STEAMSHIP COMPANY)andINTERNATIONAL SEAMEN'SUNION OF AMERICACase No. B-159CERTIFICATION OF REPRESENTATIVESFebruary 8, 1938On September 17, 1937, the National Labor Relations Board, here-in called the Board, issued a Decision and Direction of Elections 1in the above-entitled case.On November 10, 1937, the Board issuedan Amendment to Decision and Direction of Elections.2The Direc-tion of Elections, as amended, directed that elections by secret ballotbe conducted among the unlicensed seamen, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, employed on all type of craft operatedin or out of Atlantic and Gulf ports, except craft operated in harborsonly, by 19 named companies, including New England SteamshipCompany, New York City.Pursuant to the Decision and Direction of Elections, as amended,an election by secret ballot has been conducted under the directionand supervision of Elinore Morehouse Herrick, the Regional Directorfor the Second Region (New York City), among the eligible em-ployees of New England Steamship Company.On January 20, 1938,the said Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties an IntermediateReport on the election.No objections or exceptions to the Inter-mediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote------------------------------------66Total number of ballots cast-----------------------------------64Total number of votes in favor of International Seamen's Unionof America, or its successor, affiliated with the American Federa-tion of Labor-------------------------------------------------62Total number of votes in favor of National Maritime Union of13 N L R B 69224 N L R B 111.138 DECISIONS AND ORDERS139America,affiliated with the Committee for Industrial Organiza-tion--------------------------------------------------------1Total number of votes in favor of neither organization------------0Total number of blank or void ballots---------------------------1Total number of challenged ballots-------------------------------0By virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that International Seamen's Union ofAmerica, or its successor, affiliated with the American Federation ofLabor, has been designated and selected by a majority of the un-licensed seamen, except wireless and radio operators, chief electricianson electrically driven ships, and junior engineers who hold licenses,employed on all type of craft operated in or out of Atlantic and Gulfports, except craft operated in harbors only, by New England Steam-ship Company, New York City, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a) ofthe Act, International Seamen's Union of America, or its successor,affiliated with the American Federation of Labor, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other ,conditions of employment.